Eurovignette (debate)
The next item is the oral question to the Commission by Paolo Costa on behalf of the Committee on Transport and Tourism, concerning Eurovignette - B6-0386/2007).
substitute of the author. - (RO) Madam President, the subject we are discussing is a requirement that the Committee on Transport has had for some time and which it submitted to the European Commission in order to present a model for internalization of external costs, applicable to all modes of transport. In fact, I requested the Commission to present, by June 2008 at the latest, after examining all options - including of costs related to environmental protection, noise, congestions and health - a generally applicable model, transparent and comprehensive, for assessing all external costs, which would define and act as a basis for the subsequent calculation of charges for using infrastructures.
Based upon the intermediate results obtained in developing this model, the Commission should indicate whether the global environmental costs, such as the costs related to climate changes and the recently published costs, related to health, are examined in the intermediate report and if they shall be taken into consideration as a substantial factor in the subsequent assessment and calculations.
I would like to mention the fact that the directive we refer to offers the possibility to the Member States to introduce a road tax and, for its calculation, to take into account more cost elements than before. In fact, there is a discussion regarding the inclusion of the so-called external costs, such as those related to environment, into the road fee.
Many Member States are against the introduction of such costs into the road tax, because they think that there is no sustainable model for this calculation, but other countries believe that these taxes will generate income and that, in this way, the necessary funds for developing infrastructure will be created.
I would also want to mention the fact that it is extremely important to ensure fair competition between the various modes of transport, but also to ensure a reduction of traffic noise.
I believe that the proposal the European Commission shall submit will also help us improve transport efficiency and, especially, the efficient use of various modes of transport and, of course, thus will contribute to the overall sustainable development of transport.
24.1% of the greenhouse gas emissions in the 27 Member States come from or are due to the field of transportation. For this reason, it is important for us to know if the environmental costs, such as climate changes, will be a part of this proposal.
I would also want to mention that the Eurovignette directive allows Member States to include an additional tax for certain roads in sensitive areas, such as the mountain regions in the Alps and Pyrenees. Any income thus collected should be reinvested in other alternative means of transport and related infrastructures.
I would also want to ask the Commission if it could confirm to us the fact that, after the European Union ratified the Transport Protocol of the Alpine Convention, the paragraphs in the mentioned protocol regarding the enforcement of taxes on the transport of goods will be taken into consideration in this model. I hope Commissioner Barrot will offer us details regarding the date when a new amendment of the Eurovignette directive in force shall be launched by the Commission.
I would like to finish this presentation with two additional questions, namely I would like to ask the Commission if these external costs will be internalized not only for road transport, but also for other means of transport, in order to ensure a balance in the development of various modes of transport and, also, I would like to ask the Commission how it intends to monitor the implementation of this Eurovignette directive.
Vice-President of the Commission. - (FR) Madam President, the Commission carried out a study to collate all publications on the subject and identify the best practices for assessment of external costs. Many of the various methodologies identified referred to research projects financed by the Commission: Unit, ExternE, and other more recent projects. A handbook is now being drawn up and we intend to publish this shortly. This is the first point.
Secondly, the Commission has started work on an impact assessment in relation to compensation for external costs. Many charging options have been identified and submitted for public consultation. The consultation will come to an end on 31 January 2007 and a high-level conference will be held in January 2008 to present the handbook and the results of the public consultation which will add to the ongoing impact assessment. This is our work schedule.
As you can see, it is quite intense. The following external costs are being considered: accidents, congestion, air pollution, climate change and noise. The assessment covers all means of transport. It envisages different systems and different economic instruments such as taxation, user rights and emission rights trading. We are assessing the instruments using a model-based quantitative analysis. The purpose of all this is to make our means of transport increasingly environmentally friendly. In accordance with the results of this work, the Commission will issue a communication before next summer.
I wish to digress slightly to answer Mrs Ţicău on the Alpine Convention. The aim of the Convention's Transport Protocol is to establish specific charging systems that take account of actual costs and encourage the most environmentally friendly transport systems. The system introduced by the 2006 Eurovignette Directive to encourage the use of more environmentally friendly transport systems pursues the same objectives as the Alpine Convention's Transport Protocol. What does the present Eurovignette Directive actually say? It makes provision for obligatory modulation of tolls to be paid as of 2010 by vehicles which pollute up to 100% more than environmentally friendly vehicles. In mountain areas, the Directive aims to internalise the external costs of environmental damage and congestion through an additional toll of up to 25% of the infrastructure toll. Revenue from the additional toll must be reallocated to projects that make a direct contribution to alleviating environmental damage.
Now, ladies and gentlemen, I wish to make myself very clear: this communication, in light of all the work I have mentioned, is an extremely difficult task, believe me. It will allow us to assess the best calculation methods in this field. It will define a methodology that can be used for the various means of transport. In mid-2008, before the summer, in fact, in June, I also intend to submit a report to the College on the assessment and internalisation of external costs. I mentioned a communication, and so I will submit this report, with the agreement of the College, along with a proposal to amend the current Eurovignette Directive. It is clear, but it must be stated, that the proposal in relation to the present Eurovignette Directive constitutes an amendment that will allow external costs to be internalised within the scope of the current Directive.
This was what I had to say to the House. Madam President, I know all this is at the heart of our sustainable development policy. It is in fact necessary to internalise external costs but, in order to internalise external costs, we must have a Community definition and we must choose the best internalisation methodology.
I have tried to be as precise as possible this evening, and I am willing to return to the House to report on the difficult and important tasks required by the report which I will be presenting in mid-2008.
on behalf of the PPE-DE Group. - (DE) Madam President, Mr Vice-President, what you said about having commissioned studies and preparing conferences is very heartening, but let me ask you a simple question. I do not intend to ask whether you are going to present a communication by 10 June 2008, but I will ask whether you are going to present, by 10 June 2008, in accordance with the third paragraph of Article 11 of the current version of the Eurovignette Directive, what that Directive calls - and I quote - 'a generally applicable, transparent and comprehensible model for the assessment of all external costs' and for the assignment of these external costs to operators of all modes of transport. So are we going to get a model for the assessment and assignment of external costs, yes or no? My first question is as simple as that.
And so to my second question. If I read the situation correctly, in contrast to the requirement to present a model, you are under no obligation at all to present an amendment to the Eurovignette Directive in 2008. That would no doubt be impossible anyway, because the idea, if I understood it correctly, is to develop a model for the distribution of costs and then, at the implementation stage, to apportion external costs to operators of all modes of transport - inland navigation, sea shipping, railways, private cars and so on. What must not happen is that you begin by undertaking an amendment of the Eurovignette Directive and apportioning external costs to hauliers but take no action to ensure that operators of barges, trains, etc. also meet their external costs. This is why I should like to know whether you will be undertaking a revision of the Eurovignette Directive at the same time as you provide for the apportionment of external costs among the other modes of transport too.
Two simple questions, and I hope to receive two simple answers.
on behalf of the PSE Group. - (DE) Madam President, let me begin by thanking the Commissioner for his remarks. As you know, Commissioner, we have been having this discussion about the assessment of external costs since the 1920s, and we Members also proposed various models when we were adopting the Eurovignette Directive. However, since we did not succeed at that time, for political reasons, in incorporating external costs to any great degree into the method used to calculate the road tolls for heavy goods vehicles, we reached an agreement that you - the Commission - would present a uniform method by the summer of 2008. That agreement assumes particular importance in the light of the present discussion on climate change. This being the case, we now have questions to ask. Some of them have already been aired.
Firstly, will the Commission present a universally applicable and transparent model for the assessment of all external costs by June of next year, a model that may be regarded as universally binding? When I hear of a handbook, it sounds good, but the term tends to suggest a pick-and-mix catalogue of good practices. What we want, however, is a universally binding method that will not subsequently be called into question.
Secondly, will this model take account of the climatic and environmental objectives set by the EU? That is what my honourable colleague Mrs Ţicău asked. In terms of method, that would no easy matter, because all the existing approaches focus purely on the inclusion of current costs and not on the achievement of environmental goals. If the pursuit of these goals were factored in, it would create a prescriptive element - a normative dimension, as it were - whereas the debate has so far been confined to current costs.
Thirdly, it goes without saying that we want a legislative proposal at the end of the day. May I therefore ask when the Commission intends to revise the Eurovignette Directive? Is that its intention, or is this still entirely up in the air?
Fourthly, when will this method or model start to apply to the assessment of infrastructure charges for other modes of transport too? That precise question has been exercising us, as Georg Jarzembowski said. We want to get rid of the distorted competition between modes of transport and raise them all to a common comparable level.
on behalf of the Verts/ALE Group. - (DE) Commissioner, thank you very much for your remarks. It was quite thrilling to hear what you told us about the process and the timetable. The issue that will be on the table in June is crucial, and not only for the Alpine region. I believe that you - a man of the mountains, as you have described yourself - are patently aware of this and that it is important to you. It has major implications for all roads as well as for all countries whose transport routes, and especially roads, carry high volumes of traffic and for all who live near these busy arteries. The huge costs generated by such heavy traffic place an enormous burden on the countries most affected by it. This burden is more than doubled, according to numerous studies that have already appeared, by external costs. That point must be taken into consideration, and its importance needs to be far more clearly reflected in the actions of the Commission.
We shall not be content, however, Commissioner, with a philosophical and mathematical treatment of the issue of assessing external costs. We need implementation, but we cannot wait for twenty years until the last lobbyist has been convinced. Nor shall we be able to wait until the environmental pollution from bicycles has been calculated too. The bottom line is that we shall have to act immediately. We need a proposal for a regulatory instrument in the course of 2008, we need to discuss it, and we need to conduct this debate now, not in twenty years' time because we have had to wait until everyone has been convinced by governments of countries which are, in many cases, far less seriously affected by the problem than those in the central part of the European Union.
Commissioner, the mountains need you to act. Sensitive places such as cities and other protected areas need a written regulation that clearly states what is reckonable. The Member States can no longer bear the burden of environmental pollution alone, and they should not be required to do so for much longer.
(DE) Madam President, Mr Vice-President, as has already been said, you described yourself as a man of the mountains at the time of the discussion on the European toll disc, the Eurovignette, and you certainly went a long way towards living up to that name, at least in the context of those earlier discussions.
Now, however, there are more steps to be taken, steps that are probably more important. The time has come to internalise external costs or, if I may switch from Euro-newspeak to a language that people understand, to ensure that we all pay for what we get in the realm of transport and to obtain more knowledge about who generates what costs and surely also more knowledge about how we can recoup the costs from those who generate them.
You have presented us today with a timetable which contains initial key elements of what you promised back then. That, I believe, is good, and what you have presented should certainly be welcomed. What is missing, however - and this has already been mentioned - is the absolutely crucial next step. When will there be a proposal for a legal instrument which will ensure that the various infrastructure users are charged on the basis of the true cost of their operations? And there is a wide diversity of users to take into account.
We wait with bated breath to see if it will prove possible, and we expect it to prove possible, to achieve this goal in the current legislative term, for only if we actually set this instrument in motion will other major projects that have been approved in recent weeks and months, some of them proposed by you, become sound investments.
If we pour a lot of money into the construction of the Brenner tunnel, that will only be a sound investment if a shift in the cost structure actually leads to the desired changes on the transalpine route. In that respect we are confident that you, as a man of the mountains, will help us on this important issue.
(ES) Madam President, following on from the broad agreement on the need to deal with adapting transport to the challenge of climate change and other effects to make it as sustainable as possible, since this is the only way to make transport competitive in the EU and worldwide, the Eurovignette has proved a useful initial tool to deal with the problems of congestion, pollution and so on, by providing modulation that is both sufficient and quite diverse in terms of its application to a range of heavy vehicles.
However, in view of the complexity of the problem, a number of questions occur to me, and so I wish to ask the Commissioner whether, in accordance with his offer and the agreement reached with the House, the ongoing studies involve the same measuring rule for all means of transport, and I do mean all of them.
I would also like to know whether, after the methodology has been drawn up, the proposals to be submitted will also refer to all means of transport. I feel we cannot miss out on the chance to apply such an important exercise to all means of transport, since all of them are involved, and we need credible solutions for all of them in coherence with the co-modality proposal.
I would also appreciate information on a number of matters I feel are important. How does he intend to relate the proposed amendment of the Eurovignette and the new methodology for the internalisation of external costs to the 'green corridors' that appear in the logistics action plan and which could perhaps represent some scope for an extension to this methodology?
How will this financing instrument be added to the current debate on the financing of EU policies? Will the Commission be prepared to extend it to private vehicles also? Would this not be more efficient and less discriminatory? How can we curtail its effects on the additional problems of growing isolation in an increasing number of areas and regions?
Finally, does he feel that this instrument, the instrument he is now preparing, will prove sufficient on its own to provide finance for public works such as the large tunnels forming part of the trans-European road systems?
(DE) Madam President, Mr Vice-President, you may remember that, in the discussions on the last amendment of the Eurovignette Directive, I was one of those who clamoured insistently for internalisation of the external cost of road haulage operations. Our bid failed. For this reason I am pleased, on the one hand, that we are now heading in that direction.
I am not pleased because I campaigned for this the last time but because I see what has happened in Austria in the brief intervening period. It is no longer merely western Austria that is awash with heavy goods vehicles. We have now reached the point where eastern Austria is congested too, with some of the roads there completely blocked and the area around our capital, around the city of Vienna, already bursting at the seams. For that reason it is high time we finally managed to factor the external cost of HGV operations into the European toll disc.
I appreciate, of course, that this kind of system must be applied to all forms of transport, but we have a set of rules in place for HGVs, so that is where we must now begin; needless to say, we must also go on from there to deal with the other modes of transport. I would add my voice to those of my fellow Members who have asked when we are going to be presented with an actual legislative draft.
The second point I wish to address is that we should perhaps reflect on the fact that this is a problem throughout Europe, and merely prescribing high tolls in parts of certain small countries will serve little purpose. Instead, we ought to come up with a general system. In this context, I wonder whether we should not assess the potential of minimum tolls, at least on trans-European network routes, as a means of adjusting the modal balance throughout Europe.
Vice-President of the Commission. - (FR) Madam President, I always listen to the House with great interest, but I nevertheless wish to explain a number of points. First of all, since this is a matter of finding the model, as you say, we must take account of the fact that there are certain practices in the Member States and that, before deciding on the model, we must first discuss the calculation methods used in the various Member States. I regret this, but the handbook at least has the merit of opening up public debate to do just that: to find the best model. Now, I cannot understand why the Commission is seen to be on the sidelines of the issue when it has taken the trouble to examine all the practices in the Member States, to gradually find a genuine calculation model that could be used in Europe: on the contrary, I feel we are at the very heart of the matter.
Ladies and gentlemen, I should tell you this is a difficult exercise. I also feel I must defend the services provided by the Transport Directorate-General, which at present is compelled to find reliable methods, because if we do not have reliable methods, there will never be any acceptance across the EU of these methods and this model, as Mr Stockmann said.
I also wish to express my great surprise to Mr Jarzembowski. I am told: we must act, we must take action towards more sustainable transport, transport that is more environmentally friendly, we must support the railways, we must support river transport, and we must support maritime transport. As Mr Leichtfried very wisely said, we have to begin at the beginning, and we can rectify later. Let us begin by improving the present Eurovignette Directive, that is my proposal, if the Commission agrees with me, in June 2008. We will internalise the external transport costs of heavy vehicles because that is precisely how we will encourage the use of other modes of transport.
However, Mr Jarzembowski, at some point in the future we will also apply the calculation methods to these other modes of transport as well. Having said that, we must take one thing at a time. We can hardly take action and do everything at once. That is not possible. We need a method; if we want the EU to accept this policy, believe me, we must act intelligently. I am most determined on this issue.
I must thank Mr Rack for praising my mountaineering abilities. I do not stop halfway, even when the route turns into a slope or a gradient; one must keep up a reasonable pace to get to the summit.
The debate is closed.
Your conclusion was fascinating and expressed with great passion.
(DE) Madam President, it has never happened to me before that my name was so well pronounced by the British interpreters. I just wanted to take the opportunity to express my warm gratitude. That is the first time since I entered this Parliament that it has been pronounced absolutely correctly. Thank you very much.